DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2022 was considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner's Amendment was authorized by Mr. Mark Solomon in a telephone interview on 05/20/2022.

Claims
Claim 1, the entire wording of the claim has been deleted and changed to --A liquid transfer connector comprising: a plug having a plug body in which a first fluid channel is formed, the plug including a first valve which opens and closes the first fluid channel; a socket having a socket body in which a second fluid channel communicating with the first fluid channel is formed when the plug is connected, the socket including a second valve which opens and closes the second fluid channel; a plug body housing part provided in the socket body, that receives and houses a distal end of the plug body inserted therein at a time of connection, the plug body being formed along a central axis; a sealing member provided in the plug body housing part, that seals an outer periphery of the plug body inserted in the socket body at a connecting position where the first valve abuts against the second valve to push against each other to open the first fluid channel and the second fluid channel; a cleaning liquid supply hole that supplies a cleaning liquid into the plug body housing part at a position opposite to the distal end of the plug body with respect to the sealing member, wherein the distal end of the plug body is provided on one side with respect to the sealing member along the central axis and the cleaning liquid supply hole is provided on the other side with respect to the sealing member along the central axis when the plug body is inserted in the socket body at the connecting position; and a gas supply hole that supplies a gas into the plug body housing part in addition to the cleaning liquid supply hole, wherein the gas supply hole is provided on the same side as at a position on the distal end side of the plug body with respect to the sealing member along the central axis at the connecting position.--.

Claims 3 and 4 have been cancelled.

Reasons for Allowance

Claims 1and 2 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate all the limitations as recited in independent claim 1.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such.  
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
Even though, the individual parts are known per se, there is nothing to teach the specific structures and the specific structural combinations and relationships as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
05/21/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679